Citation Nr: 0637718	
Decision Date: 12/04/06    Archive Date: 12/12/06

DOCKET NO.  04-24 611A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manila, the Republic of the Philippines




THE ISSUE

Entitlement to service connection for rheumatism, claimed as 
arthritis.




ATTORNEY FOR THE BOARD

J. Horrigan, Counsel




INTRODUCTION

The veteran, who is the appellant, had qualifying service 
from May 1945 to March 1946.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision in December 2003 of a 
Department of Veterans Affairs (VA) Regional Office (RO). 

In January 2006, the Board granted a motion to advance the 
case on the docket.

In February 2006, the Board reopened the claim of service 
connection for rheumatism, claimed as arthritis, and remanded 
the case to the RO for a decision on the merits.  As the 
requested development has been completed, no further action 
is necessary to comply with the Board's remand directive.  
Stegall v. West, 11 Vet. App. 268 (1998).


FINDING OF FACT

Neither rheumatism nor arthritis is related to an injury, 
disease, or event, resulting in injury or disease, during 
service, and arthritis was not manifested to a compensable 
degree within the one-year period, following separation from 
service. 


CONCLUSION OF LAW

Neither rheumatism nor arthritis was incurred in or 
aggravated by service, and service connection may not be 
presumed based on the one-year presumption for arthritis. 38 
U.S.C.A. §§ 1101, 1110, 1112, 5107(b) (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2006).  

        

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented in part at 38 C.F.R § 3.159, amended VA's duties 
to notify and to assist a claimant in developing information 
and evidence necessary to substantiate a claim.

Duty to Notify

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate the claim, which information and evidence VA 
will obtain, and which information and evidence the claimant 
is expected to provide. Under 38 C.F.R. § 3.159, VA must 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.

Also since the issuance of the Court's Order, the VCAA notice 
requirements apply to all five elements of a service 
connection claim. The five elements are: 1) veteran status; 
2) existence of a disability; (3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability. Dingess 
v. Nicholson, 19 Vet.App. 473 (2006).

The VCAA notice must be provided to a claimant before the 
initial unfavorable adjudication by the RO.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

The RO provided pre-adjudication VCAA notice by letter, dated 
in December 2002. The notice informed the veteran of the type 
of evidence needed to substantiate his claim of service 
connection, that is, evidence of an injury or disease or 
event, causing an injury or disease, during service; evidence 
of current disability; and evidence of a relationship between 
the current disability and the injury or disease or event, 
causing an injury or disease, during service.  The veteran 
was notified that VA would obtain service medical records, VA 
records, and records of other Federal agencies, and that he 
could submit private medical records or, with his 
authorization, VA would obtain any such records on his 
behalf.  He was asked to 
submit evidence, which would include that in his possession.  
The notice included the general provision for the effective 
date of the claim, that is, the date of receipt of the claim.  

As for content of the VCAA notice, the letter substantially 
complied with the specificity requirements of Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (identifying evidence to 
substantiate a claim and the relative duties of VA and the 
claimant to obtain evidence); of Charles v. Principi, 16 Vet. 
App. 370 (2002) (identifying the document that satisfies VCAA 
notice); of Pelegrini v. Principi, 18 Vet. App. 112 (2004) 
(38 C.F.R. § 3.159 notice); and of Dingess v. Nicholson, 19 
Vet.App. 473 (2006) (notice of the elements of the claim, 
except for the degree of disability assignable).  

To the extent that the VCAA notice did not include the degree 
of disability assignable for the claim of service connection, 
since the Board is denying the claims, no disability rating 
will be assigned, so there can be no possibility of any 
prejudice to the veteran with respect to any such defect in 
the VCAA notice required under Dingess at 19 Vet. App. 473. 

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate a claim.  As the veteran has not identified any 
additional evidence and as there are no outstanding records 
to obtain, the Board finds the duty to assist has been 
fulfilled.


REASONS AND BASES FOR FINDING AND CONCLUSION

Principles of Service Connection

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service. 
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

Where a veteran who served for 90 days or more develops 
arthritis to a degree of 10 percent or more within the one 
year period from the date of separation from service, the 
disease may be presumed to have been incurred in service even 
though there is no evidence of such disease during the period 
of service.  38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 3.309.

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic." Continuity of symptomatology is required only 
where the condition noted during service is not, in fact, 
shown to be chronic or where the diagnosis of chronicity may 
be legitimately questioned. When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim. 
38 C.F.R. § 3.303(b).

Factual Background 

Service medical records disclose that on physical examination 
in March 1946, there was no complaint, finding, or history of 
rheumatism or arthritis. 

After service, in September 1978, a private physician, who 
served as a medical officer in the veteran's unit, recalled 
that during the period from September to December 1945, the 
veteran complained of back pain, shoulder pain and numbness, 
joint pain and numbness of the lower extremities.  The 
diagnoses included rheumatism. 

In June 2002, a private physician stated that the veteran's 
right leg pain began after World War II and in 1999 the pain 
was identified as arthritis, which was attributed to the 
veteran's three years of military service.  

In May 2003, a private physician report that arthritis was 
diagnosed in 1978, and the impression was osteoarthritis. 

In September 2003, a private physician reported that the 
veteran's arthritis was due to combat operations in April 
1944 and January 1945. 

Analysis

The service medical records disclose that on physical 
examination in March 1946, neither rheumatism nor arthritis 
was found.  While a private physician, who served as a 
medical officer in the veteran's unit, recalled that during 
the period from September to December 1945, the veteran 
complained of back pain, shoulder pain and numbness, joint 
pain and numbness of the lower extremities, the complaints 
were isolated without sufficient observation to establish 
chronicity at the time as no such complaints were noted on 
examination in March 1946.  Since the fact of chronicity in 
service was not adequately supported by the service medical 
records, then a showing of continuity of symptomatology after 
service is required to support the claim.

After service, there is no other medical evidence of 
rheumatism, and to this extent there is no evidence of 
continuity of symptomatology.  

But in June 2002, a private physician did state that the 
veteran's right leg pain, beginning after World War II, and 
identified as arthritis in 1999, was attributable to the 
veteran's three years of military service.  In May 2003, a 
private physician report that arthritis was diagnosed in 
1978, and in September 2003, a private physician reported 
that the veteran's arthritis was due to combat operations in 
April 1944 and January 1945. 

As arthritis was not manifested to a compensable degree, that 
is, by X-ray, within the one-period following separation from 
service in March 1946, presumptive service connection under 
38 U.S.C.A. § 1112 and 38 C.F.R. §§ 3.307 and 3.309 is not 
established. 

After service, a history of arthritis, dating to 1978 is 
reported.  The period without documented symptoms from 1946 
to 1978 opposes, rather than supports, continuity of 
symptomatology as it relates to arthritis. 

As for the probative weight of the private physician's 
statement relating right leg pain, identified as arthritis, 
to the veteran's three years of military service.  For VA 
purposes, the veteran had qualifying service only from May 
1945 to March 1946, which was less than one year of service.  
Since the physician's statement was predicated on an 
inaccurate factual basis, the Board rejects the statement as 
favorable evidence relating arthritis to the period of the 
veteran's qualifying service.   

As for the private physician's statement that the veteran's 
arthritis was due to combat operations in April 1944 and 
January 1945, again for VA purposes, the veteran had 
qualifying service only from May 1945 to March 1946.  Since 
the physician's statement relates arthritis to a period, 
which is not qualifying service, the Board rejects the 
statement as favorable evidence relating arthritis to the 
veteran's period of qualifying service.  

As for the veteran's statements, where as here, the 
determinative issue involves medical causation or a medical 
diagnosis, competent medical evidence of a nexus or 
relationship between the post-service diagnosis and service 
is required to support the claim.  The veteran, as a 
layperson, is not competent to provide a medical opinion; 
consequently his statements that associate the post-service 
diagnoses with service do not constitute competent medical 
evidence.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
Therefore, the Board must reject the veteran's statements as 
favorable evidence linking the claimed disability to service.

As the Board may consider only independent medical evidence 
to support its findings, and as there is no medical evidence 
favorable to the claim of service connection for rheumatism, 
arthritis, the preponderance of the evidence is against the 
claim, and the benefit-of-the-doubt standard of proof does 
not apply. 38 U.S.C.A. § 5107(b)

                                                                        
(The Order follows on the next page.).



ORDER

Service connection for rheumatism, claimed as arthritis, is 
denied.  





____________________________________________
GEORGE E. GUIDO JR.  
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


